DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2002/0022144 (“Yang”) (newly cited) in view of Kawai, US 6,242,087 (“Kawai”)(previously cited) and Ikeda et al., US 2004/0096683 (“Ikeda”)(newly cited).
Regarding claims 1 and 7, Yang discloses a moldable resin composition comprising a polymeric component consisting of ethylene/vinyl alcohol copolymer (EVOH) resin [abstract, 0012-0015, 0028, 0063, 0101].  The composition further comprises a catalyst which may be, inter alia, an iron salt wherein the iron is present in amounts of from 10 to 10,000 ppm [0015, 0031-0033]. The composition is useful for producing food packaging [0058, 0062]. 
The EVOH resin in the composition reads on the claimed ethylene-vinyl alcohol copolymer.  It is noted that Yang does not teach or suggest that the EVOH resin comprises any vinyl acetate residues. Additionally, Yang discloses that molecular structure of each of the monomer components of the disclosed EVOH resin [0094].  In this disclosed structure, there are no vinyl acetate monomer units.  As such, Yang reasonably teaches an EVOH resin that is completely saponified (i.e. a saponification degree of 100 mol%) which reads on the claimed 
The iron salt taught by Yang reads on the claimed iron compound.  The range of amounts of iron salt taught by Yang overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Yang is silent regarding the water content of the composition as well as the presence of phosphoric acid.
Kawai discloses an EVOH resin composition comprising an EVOH resin (abstract, col. 2 line 7-col. 4 line 17).  Kawai teaches controlling the water content of the composition so as to fall within the range of 0.02 to 0.15 wt% in order to avoid foaming during molding due to excess water while at the same time preventing thermal degradation and yellowing due to the presence of too little water (col. 11 lines 14-25).
Ikeda discloses a moldable EVOH resin composition comprising an EVOH copolymer wherein the composition is suitable for producing food packaging [abstract, 0001, 0008-0012, 0026, 0070].  Ikeda teaches incorporating from 5 to 100 ppm of phosphoric acid into the composition in order to stabilize the qualities (e.g. coloration).
Yang and Kawai are both directed towards moldable resin composition comprising an EVOH resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the resin composition of Yang by controlling the water content of the composition so as to fall within the range of from 0.02 to 0.15 wt% as taught by Kawai in order to prevent foaming and thermal degradation.  The water content of the resulting composition would have met the water content limitations recited in claims 1 and 7.
Yang and Ikeda are both directed towards moldable resin compositions comprising an EVOH resin wherein the compositions are suitable for producing food packaging. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified composition of Yang with the teachings of Ikeda by incorporating from 5 to 100 ppm of phosphoric acid into the composition in order to stabilize the qualities (e.g. coloration) of the composition.  The phosphoric acid in the resulting composition would have reads on the claimed phosphoric acid compound.  The phosphoric acid would have been present in the composition in a range of amounts which reads on the claimed range of amounts.
Regarding claim 2, the phosphoric acid in the composition of modified Yang would have read on the claimed phosphoric acid.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kawai and Ikeda as applied to claims 1 above, and further in view of Andersson et al., US 2006/0233980 (“Andersson”)(previously cited).
Regarding claim 3, as is described above, Yang as modified with Kawai and Ikeda teach a resin composition which renders obvious the resin composition of claim 1.  Modified Yang is silent regarding a multilayer structure having a layer comprising a metal as a main component.  Additionally, Yang teaches that the disclosed resin composition provides packaging having a strong oxygen barrier property for a long period of time and has improved moisture resistance [0017].
Andersson discloses a multilayer food packaging laminate comprising (in order) a core layer (21), an aluminum foil layer (24), and a gas barrier layer (25).  The additional gas barrier layer is formed from an EVOH resin.
Modified Yang and Andersson are both directed towards the use of EVOH copolymer resin in food packaging applications.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the resin composition taught by modified Yang to form the gas barrier layer (25) of the laminate disclosed by Andersson with the expectation of producing a laminate/food packaging article having strong oxygen barrier property for a long period of time and improved moisture resistance.  The resulting packaging laminate would have read on the claimed multilayer structure wherein the aluminum foil layer (25) reads on the claimed layer comprising a metal component as a main component. 
Regarding claim 4, Andersson teaches forming a retortable packaging container from the laminate [0029, 0039] which reads on the claimed hot-water sterilizable package.
Regarding claims 5 and 6, Andersson teaches that the aluminum foil layer and the gas barrier layer are in direct contact with each other (i.e. bonded to each other) [0021, 0022, Fig. 2] which reads on the limitations of claims 5 and 6.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2003/0040564 to Tung et al. – discloses a container formed from a resin composition wherein the composition comprises a thermoplastic resin and at least 50 ppm of oxygen scavenging particles [abstract, 0011, 0014, 0038]. The thermoplastic resin may be any thermoplastic (co)polymer [0014] and the oxygen scavenging particles may be iron particles [0033].

· US 6,759,107 to Tai et al. – discloses a thermoplastic resin composition comprising an ethylene/vinyl acetate copolymer resin and from 2 to 200 ppm of phosphoric acid (abstract, col. 5 line 54-col. 6 line 7, col. 12 lines 30-47).  Tai teaches that the phosphoric acid provides melt moldability and thermal stability (col. 5 lines 54-62).


Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 9:30AM to 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782